
	
		I
		111th CONGRESS
		2d Session
		H. R. 6336
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Heinrich
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the time
		  period in which an individual may transfer entitlement of Post-9/11 Educational
		  Assistance benefits to dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 Military Family Fair Education Opportunity Act.
		2.Increased time to
			 transfer entitlement of Post-9/11 Educational Assistance benefits
			(a)Time for
			 transferParagraph (1) of section 3319(f) of title 38, United
			 States Code, is amended to read as follows:
				
					(1)Time for
				transferSubject to the time
				limitation for use of entitlement under section 3321 of this title, an
				individual may transfer entitlement to educational assistance under this
				section during the period beginning on the date on which the individual becomes
				eligible under subsection (b) and ending on the date that is 10 years after the
				date of such individual’s last discharge or release from active duty (as
				described in section
				3321(b)(3)).
					.
			(b)Conforming
			 amendmentSubsection (b) of such section is amended in the matter
			 preceding paragraph (1) by striking , at the time of the approval of the
			 individual’s request to transfer entitlement to educational assistance under
			 this section,.
			(c)Effective
			 dateThe amendments made by
			 this Act shall take effect as if included in the enactment of the Post-9/11
			 Veterans Educational Assistance Act of 2008 (title V of Public Law
			 110–252).
			
